 Case 3:18-cv-01322-KAD Document 308-35 Filed 09/29/20 Page 1 of 3




Plaintiff Exhibit KK
             Case 3:18-cv-01322-KAD Document 308-35 Filed 09/29/20 Page 2 of 3

                                                                                       UNITED STATES DISTRICT COURT
                                                                                     FOR THE DISTRICT OF CONNECTICUT
                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _X \
                                                                                                                                                )
                                                                                                                                                )
                                                                                                                                                        Case No. 3: 18-cv-01322-KAD
                                    JANE DOE,                                                                                                   )
                                                                                                                                                )                                         \
                                  Plaintiff,                                                                                                    )                                             \
                                                                                                                                                )
                                  V.                                                                                                            ) I
                                                                                                                                                )       September 21, 2020
                                  TOWN OF GREENWICH, et al.,                                                                                    )
                                  Defendants.                                                                                                   )
                                  ----------------- X

                                                                                     AFFIDAVIT OF LAURA GOODFIELD

                                  STATE OF                                                                      )
                                                                                                                ) .ss:
                                  COUNTY OF                                                                     )

                                               LAURA GOODFIELD, being duly sworn, deposes and says:

                                          l. I am over the age of I 8 years and make this affidavit based on my personal knowledge.
                   I I I I I II ,, , I                      •                 •            •                                                                 •   •       • •   •
             ,~'                  1Gll·,1,, I am            lifelong friends with                                                       , known as Jane Doe m this ht1gat10n.
         \                          -10 I
       _-'         ,•· ·•" "';·· ... '°>',y, ',
   i _. . ·                   0,, 1,,_i .1-w__as not at the                                      residence on June 3, 20 I6, but did go there with my family
,\,.
       !I! .· ·e. \ "'~. o ·.
             : ~r,'Y          O     "'~   7
                                                o:
                                              : 5, -
 ; E :_ -?,-,}" '- ' _: to\vard the end of July.                                  and I were hanging out together and I noticed that
   -,, ou ·. . "\.:,.,
                     b ~, ,     .,.· .::.
     -, ,>o~  ··- .. ~.:.c,.,-;; '-~d an ex;jtem,. ~v,.r~ion.t&            '1fft bM1"area of her home, which was', odd because                                                     is a
        '<, 0 ltlTCl~ , ,~! ___ · ·· ,...,t.Y.Slrt \tr:i,:lfl'I.:> r-i, oJ n,o...,z dn5 ti8'1e:<
               I I I l ,l~j   q t1 \ .L' - -·-·-- -· - .. ___: _ ~__ _.. __:_,_                                              ..,   (l    '                           ;

                                                ct 111pe'titiv!!'swimtfrer' wh'tr1s always in pools; we grew up playing i•~ pools together. It
                                           ------ _                                  --i:.ut·,   /f,,1GJ(!i>; ' ;J sn: tll 'l{''.-'


                                                appeared to be what I would-eomitler symptoms of a panic attack.
                                                                                          :~, in, j     : 1(1 ltJ !'lmv.:)    .:o.

                                          4:·,·iJctherefore asked                           what was wrong and she told me that when she had friends over
                                              .b.   ,,1 \   , " -, (' ' ..... . •'                                      .

                                               to swim, a boy had attacked her in the pool house bathroom, trying to pull down her top

                                               and put his fingers in her vagina. She said he kept trying to hook up with her, that she

                                               kept verbally refusing, but that she could not get out of the bathroom while she had him
Case 3:18-cv-01322-KAD Document 308-35 Filed 09/29/20 Page 3 of 3




           pinned against the wall, because if she let go he would be attacking her again. I

          encouraged         to talk about it with her counselor at school, which I believe she did.
       5                            '
        . Detective Rondini called me on the telephone on November 23, 2016. I had just turned         -

           16 and did not understand the process or what Det. Rondini would want to know from

           me. She did not explain the process or even the point of the call. For two thirds of the

           five-minute call she asked about who I was and my relationship with         . She then

           asked what        told me. She did not ask me any other questions; she did not ask for

           specifics and there was no opportunity to convey any useful details. In fact, she seemed

           exceedingly disinterested. I got the impression that whatever I said she considered

           inconsequential and that she was just calling me to be able to check off a box.

       6. No one from the Greenwich Police Department ever followed up with me regarding my

           statement.




    Sworn to before me this
    21" day of September 2,020
                          \


     Commissioner of the Superior Court                  s ~,111
                                                         n11a101b: ..:•-i.!!:J:'!.4--+=-~--
                                                         "Y CommiAiori'e,q,m: _ _ _ _ __

                                                                           My Commission Expires
                                                                            November 30, 2024




                                                     2
